     Case 1:14-cv-08065-VEC Document 231-4 Filed 05/27/21 Page 1 of 1




                                      Lonooru & WonrH, LLP
                                     ATToRNEYS AND CoUNSELoRS AT LAW
                                         .1
                                            11 JoHN STREET, SUITE 640
                                           NEWYoRK, N.Y. 10038
                                         TELEPHoNE: (21 2) 964-8038
                                         Fecsrv[e : (21 2) 964 -81 64


                                                            February 17,2012

Reeular mail and e-mail
kschwarn@doi.nyc.gov

Mr. Keith Schwam
Assistant Commissioner
New York City Department of Investigation
80 Maiden Lane
New York, New York 10038

                                                  Re:       City Marshal George Airday

Dear Assistant Commissioner Schwam:

      ThisletterisinresponsetoyourmostrecentletterdatedFebruary 17,2012concerningCity
Marshal George Airday ("Airday").

        As you are aware, no written disciplinary charges have yet to be filed against Airday,
meaning that he has had no oppofiunity to be heard at a full and cornplete hearing as required under
section 1610 of the New York City Civil Courl Act. Pursuant to that statute, because written
disciplinary charges have not yet been filed and no hearing scheduled, Airday has not been
suspended. Accordingly, we see no current legal prohibition from Airday performing any work of
a City Marshal that he is able to obtain.

        In addition, as you are also aware, Airday is the defendant in a criminal case. That criminal
case takes precedence over the administrative proceeding. Therefore, until resolution of that
criminal matter, absent the Departrnent of Investigation affording Airday his rights to a full and fair
hearing as required under the law, Airday will not be able to provide the documents that have been
requested by the Department of Investigation in the letter to hirn dated January 31,2012.

                                                            Sincerely,


                                                            Stuart London

cc      George Airday




                                                                                                    NYCE000252
